Citation Nr: 1001745	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to December 
1994 and from November 1996 to November 2000. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for lumbosacral strain 
and assigned a 10 percent evaluation.  

The Veteran appeared at a hearing before the undersigned in 
November 2009 and a transcript of the hearing is of record.  
Subsequent to the hearing, the Veteran submitted additional 
evidence to the Board and in writing he waived review of this 
evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

The issue on appeal was originally before the Board in June 
2009.  At that time, a remand was ordered for additional 
evidentiary development.  The requested development has been 
accomplished and the case has been returned for appellate 
review.


FINDINGS OF FACT

1.  For the period of March 15, 2004, to September 1, 2008, 
the Veteran's service-connected lumbosacral strain is 
manifested by pain and stiffness, with forward flexion to no 
worse than 70 degrees, and with combined range of motion of 
the thoracolumbar spine exceeding 120 degrees. There is no 
evidence of ankylosis or of bed rest prescribed by a doctor.

2.  For the period beginning September 2, 2008, the service-
connected lumbosacral strain is manifested by pain, 
stiffness, forward flexion to no worse than 60 degrees.  
There is no evidence of ankylosis or of bed rest prescribed 
by a doctor.


CONCLUSIONS OF LAW

1.  For the period of March 15, 2004 to September 1, 2008, 
the criteria for an initial disability evaluation in excess 
of 10 percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2009). 

2.  For the period beginning September 2, 2008, the criteria 
for an initial disability evaluation to 20 percent for 
lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.58, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in March 
2004.  The Veteran's lumbosacral strain claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based 
on the foregoing, no further development is required with 
respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran three VA 
examinations.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.



II.  Pertinent Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

III.  Analysis 

The Veteran seeks entitlement to an increased rating for his 
service-connected lumbosacral strain, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 5235.  
He asserts that the impact on his daily life is not reflected 
in his current rating and his disability has increased in 
severity.  A thorough review of the record shows that an 
increased rating is warranted for the period beginning 
September 2, 2008.

In order for the Veteran to receive the next-higher 20 
percent evaluation, the evidence must demonstrate forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5235.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2009).

The Veteran's first VA examination was provided in April 
2004.  The examiner noted recurrent back pain and spasms and 
diagnosed recurrent lumbosacral strain.  The Veteran had 
flexion to 85 degrees, extension to 20 degrees, left lateral 
bending to 25 degrees, right lateral bending to 20 degrees, 
left rotation to 30 degrees and right rotation to 25 degrees.  
The examiner found no evidence of radiculopathy.  In 
addition, the Veteran's functioning was not additionally 
limited by pain, fatigue, weakness, incoordination or lack of 
endurance.  

In May 2006, the Veteran was afforded another VA examination.  
He noted radiculopathy to his right posterior buttock and 
right lateral thigh and complained of pain and stiffness.  
The examiner found the Veteran's bilateral lower extremities 
to be sensorially intact and found no evidence of objective 
radiculopathy.  The examiner diagnosed mild disk space 
narrowing of the T12-L1 and L1-L2 vertebral levels.  The 
Veteran had flexion to 70 degrees, extension to 30 degrees, 
bilateral bending to 35 degrees and bilateral rotation to 30 
degrees.  The examiner found no evidence that function was 
additionally impaired by pain, fatigue, weakness, 
incoordination or lack of endurance. 

Up until this point, the Board notes that the Veteran's 
disability has been appropriately rated at 10 percent under 
Diagnostic Code 5235.  The Veteran has not shown forward 
flexion limited to 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Moreover, despite his complaints of pain, there is no showing 
of additional limitation of function such as to enable a 
finding that his disability picture more nearly approximates 
the next-higher 20 percent evaluation based on DeLuca 
principles.  Again, the examiner in 2006 expressly stated 
that function was not shown to be impaired by pain, fatigue, 
weakness, incoordination or lack of endurance.

A review of the Veteran's medical records shows that 
beginning September 2, 2008, the date of the Veteran's most 
recent VA examination, he had range of motion limited to 60 
degrees.  The VA examination revealed forward flexion to 60 
degrees, extension to 15 degrees, right lateral flexion to 35 
degrees, left lateral flexion to 25 degrees and bilateral 
rotation to 45 degrees.  As the Veteran has the requisite 
limited flexion, he is entitled to a 20 percent rating 
pursuant to Diagnostic Code 5235.  The Veteran is not 
entitled to a 30 percent rating under Diagnostic Code 5235, 
as he has not shown forward flexion of the cervical spine 
limited to 15 degrees or less or favorable ankylosis of the 
cervical spine, nor does he have additional limitation of 
function comparable thereto.

The Board has also looked to the regulations which mandate 
that a separate rating should be considered for any 
associated objective neurologic abnormalities of the 
disability, including, but not limited to, bowel or bladder 
impairment.  See Note 1, General Rating Formula for Disease 
and Injuries of the Spine, 38 C.F.R. § 4.71a, (2009).  In 
this regard, the April 2004 examiner noted no objective 
clinical or radiographic evidence of spasm or radiculopathy.  
In May 2006, the Veteran reported radiculopathy to the right 
posterior buttock, right lateral thigh and lateral calf.  
However, the examiner found the Veteran's bilateral lower 
extremities to be sensorially intact and found no evidence of 
objective radiculopathy.  Reflexes and motor strength were 
full, and straight leg test was negative.

At the Veteran's September 2008 VA examination, he denied any 
associated symptoms, such as numbness, weakness, or bowel and 
bladder incontinence.  Objectively, straight leg raise was 
again negative and sensation was intact.  Other findings were 
essentially normal (a +1 reflex finding, standing alone, is 
not deemed to demonstrate neurologic deficit in light of the 
absence of complaints and lack of other objective findings). 
As no noted neurological abnormalities have been reported or 
otherwise verified, the Veteran is not entitled to a separate 
rating under Note 1 of the General Rating Formula.  

The Board has also considered evaluation of the Veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether a higher evaluation can 
be assigned.  In this regard, Diagnostic Code 5243 offers a 
rating for intervertebral disc syndrome based on 
incapacitating episodes.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), the 
Veteran testified that he missed a week of work over the past 
year due to his back.  However, there is no evidence of bed 
rest prescribed by a doctor.  Therefore, a higher rating is 
not warranted under Diagnostic Code 5243.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is warranted when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record is void of any evidence 
suggesting exceptional impairment due to the lumbar spine 
disability beyond that contemplated by the ratings schedule.  
There is no indication that the Veteran has been hospitalized 
on a frequent basis for treatment of his lumbar spine 
disability.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is appropriately rated 
at 10 percent for the period of March 15, 2004, to September 
1, 2008.  The criteria for a 20 percent rating evaluation, 
and no higher, from September 2, 2008, for lumbosacral strain 
under Diagnostic Code 5235 are met.  The Veteran is 
encouraged to reapply for benefits if his symptoms worsen.


ORDER

Prior to September 2, 2008, entitlement to an initial rating 
in excess of 10 percent for lumbosacral strain is denied.

Entitlement an initial rating to 20 percent, from September 
2, 2008, for lumbosacral strain is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


